Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1 and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 and 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU, Shun (US-20200073396-A1, hereinafter simply referred to as Shimizu) in view of Liu, Wei (US-20190129437-A1, hereinafter simply referred to as Liu).

Regarding independent claims 1 and 20, Shimizu teaches:
A method (See at least Shimizu, FIG. 12) comprising: receiving a series of sample coordinate points (e.g., three/four points (control points) of Shimizu) of a projected path of travel of a vehicle (e.g., subject vehicle of Shimizu) (See at least Shimizu, ¶ [0053, 0057], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…"); generating interpolated coordinate points (e.g., by calculating an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points in Shimizu) along the projected path between the sample coordinate points (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…").
Shimizu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Shimizu does not expressly disclose the concept of fitting a curve to the sample coordinate points and interpolated coordinate points; and outputting a curvature of a lane at a reported coordinate point along the projected path based on the curve.
Nevertheless, Liu teaches the concept of fitting a curve to the sample coordinate points and interpolated coordinate points (See at least Liu, ¶ [0120], FIGS. 4 – 7 and 9, "…The curve fitting method may be adopted to generate the preview track of the vehicle. A cubic Hermite spline (also well-known as a cubic Hermite interpolator) curve may be utilized…"); and outputting a curvature of a lane at a reported coordinate point along the projected path based on the curve (See at least Liu, ¶ [0120], FIGS. 4 – 7 and 9, "…The curve fitting method may be adopted to generate the preview track of the vehicle. A cubic Hermite spline curve may be utilized…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of fitting a curve to the sample coordinate points and interpolated coordinate points; and outputting a curvature of a lane at a reported coordinate point along the projected path based on the curve as disclosed in the device of Liu to modify the known and similar device of Shimizu for the desirable and advantageous purpose of reducing operation complexity and improving operation efficiency in order to ensure driving safety and reduce traffic accidents, as discussed in Liu (See ¶ [0125]); thereby, helping to improve the overall system robustness by reducing operation complexity and improving operation efficiency in order to ensure driving safety and reduce traffic accidents.

Regarding dependent claim 2, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to actuate a system of the vehicle based on the curvature (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" Also, see at least Liu, ¶ [Abstract, 0075, 0120], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 3, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to calculate preliminary curvatures of the curve at a plurality of intermediate coordinate points (e.g., by assuming a triangle including the start point (starting point) p.sub.s, the end point (passing point) X, and the auxiliary point X.sub.2 as three vertexes in Shimizu) before and after the reported coordinate point along the projected path (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120], FIGS. 1, 2, 4 – 7 and 9); and the intermediate coordinate points are a subset of the sample coordinate points (e.g., the start point (starting point) p.sub.s, the end point (passing point) X, and the auxiliary point X.sub.2 as three vertexes in Shimizu) and interpolated coordinate points (e.g., calculated interpolation curve passing the control point in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 4, Shimizu modified by Liu above teaches:
wherein outputting the curvature at the reported coordinate point is based on the preliminary curvatures (e.g., A Bezier curve and a B-spline curve are used as the parameter curve in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 9, Shimizu modified by Liu above teaches:
wherein generating the interpolated coordinate points includes applying a piecewise cubic Hermite interpolation (e.g., a cubic Hermite spline (also well-known as a cubic Hermite interpolator) in Liu) polynomial to the sample coordinate points (See at least Shimizu, ¶ [0053, 0057, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 10, Shimizu modified by Liu above teaches:
wherein the curve is a polynomial (e.g., expressions (1) and (2) in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 11, Shimizu modified by Liu above teaches:
wherein the curve is a cubic polynomial (e.g., equation of a cubic Hermite spline (also well-known as a cubic Hermite interpolator) in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 12, Shimizu modified by Liu above teaches:
wherein the sample coordinate points include, in consecutive order, a first sample coordinate point (e.g., The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X and assumes a triangle including the start point p.sub.s, the end point p.sub.f, and the intersection point X as the vertexes in Shimizu), a second sample coordinate point (e.g., The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X and assumes a triangle including the start point p.sub.s, the end point p.sub.f, and the intersection point X as the vertexes in Shimizu), and a third sample coordinate point (e.g., The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X and assumes a triangle including the start point p.sub.s, the end point p.sub.f, and the intersection point X as the vertexes in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0074, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9); the reported coordinate point is between the first sample coordinate point and the third sample coordinate point along the projected path (e.g., by setting a new control point between the start point p.sub.s and the additional point p.sub.1 and calculating an interpolation curve passing the control point, the wide turn route can be created in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9); and the instructions include instructions to, in response to an angle between a first vector from the first sample coordinate point to the second sample coordinate point and a second vector from the second sample coordinate point to the third sample coordinate point being below a threshold angle (e.g., the range of α is 0<α<1. The range of β is 0<β<1 in Shimizu), output that the curvature at the reported coordinate point is zero (e.g., The short route creation section 110 evaluates the B-spline curve based on a curvature and a curvature change rate…sets a condition that the maximum curvature of a B-spline curve obtained and the number of plus and minus changes in curvature are less than the respective thresholds…outputs the determined route line to the route selection section 140 as a short route in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 13, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to generate a line perpendicular to the curve at the reported coordinate point (e.g., projective point B is an intersection point of a line extending from the starting point in a traveling direction of the original lane (north-south direction) and a perpendicular line drawn from the passing point toward the line in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9), and determine a width of the lane (e.g., The short route creation section 110 determines the position of the start point or the end point in a lane width direction as the center of the lane in Shimizu) at the reported coordinate point using the perpendicular line (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9).
Regarding dependent claim 14, Shimizu modified by Liu above teaches:
wherein determining the width of the lane includes determining two intersection points (e.g., additional points p.sub.1 and p.sub.2 in Shimizu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121], FIGS. 1, 2, 4 – 7 and 9), wherein the width of the lane is a distance between the two intersection points (e.g., the distance between the line segment connecting the additional points and the central marking in Shimizu; and a distance between the shortest-distance intersection point and the centroid of the vehicle is calculated in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 15, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to receive a series of lane-boundary coordinate points of the lane boundaries (e.g., a vector of a leaving end of the first road is acquired based on a first intersection point formed by intersecting one of two lane boundaries of a lane of the first road where the vehicle is located in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9), and for each lane boundary, generate interpolated lane-boundary coordinate points along that lane boundary between the lane-boundary coordinate points  (See at least Liu, ¶ [0081, 0120], FIGS. 4 – 7 and 9, "…In S202, a vector of an entering end of the second road is acquired based on a third intersection point formed by intersecting one of two lane boundaries of a lane of the second road into which the vehicle is to enter with a stop line of the lane of the second road and a fourth intersection point formed by intersecting the other one of the two lane boundaries of the lane of the second road with the stop line of the lane of the second road…", "…The curve fitting method may be adopted to generate the preview track of the vehicle. A cubic Hermite spline curve may be utilized…" Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0121, 0129, 0147); and the intersection points are located where the perpendicular line intersects the interpolated lane-boundary coordinate points (See at least Liu, ¶ [0081, 0120], FIGS. 4 – 7 and 9, "…In S202, a vector of an entering end of the second road is acquired based on a third intersection point formed by intersecting one of two lane boundaries of a lane of the second road into which the vehicle is to enter with a stop line of the lane of the second road and a fourth intersection point formed by intersecting the other one of the two lane boundaries of the lane of the second road with the stop line of the lane of the second road…", "…The curve fitting method may be adopted to generate the preview track of the vehicle. A cubic Hermite spline curve may be utilized…" Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0121, 0129, 0147).

Regarding dependent claim 16, Shimizu modified by Liu above teaches:
wherein the sample coordinate points are located along centers of multiple lanes including the lane (e.g., The lane line may be a traffic marking line for distinguishing lanes or indicating a driving direction in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9), and the instructions include instructions to select a subset of the sample coordinate points according to which of the lanes the projected path is in (e.g., The lane line may be a traffic marking line for distinguishing lanes or indicating a driving direction in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9).

Regarding dependent claim 17, Shimizu modified by Liu above teaches:
wherein only the sample coordinate points in the subset are used to fit the curve (See at least Liu, ¶ [0081, 0120], FIGS. 4 – 7 and 9, "…In S202, a vector of an entering end of the second road is acquired based on a third intersection point formed by intersecting one of two lane boundaries of a lane of the second road into which the vehicle is to enter with a stop line of the lane of the second road and a fourth intersection point formed by intersecting the other one of the two lane boundaries of the lane of the second road with the stop line of the lane of the second road…", "…The curve fitting method may be adopted to generate the preview track of the vehicle. A cubic Hermite spline curve may be utilized…" Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0121, 0129, 0147).

Regarding dependent claim 18, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to determine the projected path based on navigation directions stored in the memory (e.g., The map DB 10 may be a database that stores a large amount of map data used for route guide by a navigation device in Shimizu; also, it is well-known that "…vehicles are equipped with sensors for environmental sensing and target detection, such as cameras with high-precision positioning and navigation functions…" in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0050, 0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9).
Regarding dependent claim 19, Shimizu modified by Liu above teaches:
wherein the instructions include instructions to determine the projected path based on at least one rule ranking types of lanes (e.g., The lane line may be a traffic marking line for distinguishing lanes or indicating a driving direction in Liu) (See at least Shimizu, ¶ [0053, 0057, 0058, 0060], FIGS. 12 – 15, "…The travel assistance apparatus 100 creates a route on which the subject vehicle travels based on information output from the map DB 10 and the external sensor 20 and controls an autonomous drive operation of the subject vehicle along the route…", "…The short route creation section 110 acquires the position information of three points p.sub.s, p.sub.f, and X…", "…the short route creation section 110 defines two points satisfying the following expressions (1) and (2) as additional points p.sub.1 and p.sub.2 based on the position information about the vertexes of the triangle…", "…The short route creation section 110 calculates an interpolation curve by using the four points [p.sub.s, p.sub.1, p.sub.2, p.sub.f] as control points, as illustrated in (C) in FIG. 2. The short route creation section 110 thus calculates a route line accommodated in the assumed quadrangle. In this case, the short route creation section 110 performs interpolation by using a three or more dimensional parameter curve with curvature continuity as the interpolation curve so that the behavior of the subject vehicle or the steering wheel does not become unstable…" and ¶ [0061, 0083, 0092, 0110]. Also, see at least Liu, ¶ [Abstract, 0040, 0075, 0090, 0120, 0121, 0129, 0147], FIGS. 1, 2, 4 – 7 and 9).

Allowable Subject Matter
Dependent claim 5 is objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 6 – 8 are also objected to as being allowable because of their dependencies to claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666